Citation Nr: 1316881	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for abnormal weight loss, to include as a result of an undiagnosed illness.

2.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as a result of an undiagnosed illness.

3.  Entitlement to service connection for hyperlipidia (claimed as cholesterol problems), to include as a result of an undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include as a result of an undiagnosed illness.

5.  Entitlement to service connection for fluid build-up in the ears, to include as a result of an undiagnosed illness.

6.  Entitlement to service connection for headaches, to include as a result of an undiagnosed illness.

7.  Entitlement to service connection for a bilateral hearing loss disability, to include as a result of an undiagnosed illness.

8.  Entitlement to service connection for joint pain, to include as a result of an undiagnosed illness.

9.  Entitlement to service connection for loss of body hair, to include as a result of an undiagnosed illness.

10.  Entitlement to service connection for muscle pain, to include as a result of an undiagnosed illness.

11.  Entitlement to service connection for hypogonadotropic hypogonadism (claimed as non-producing hormones), to include as a result of an undiagnosed illness.

12.  Entitlement to service connection for sleep disturbances, to include as a result of an undiagnosed illness.

13.  Entitlement to service connection for vertigo, to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1988 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board recognizes that in the June 2008 rating decision and subsequent statement of the case and supplemental statement of the case, the RO characterized the Veteran's claim for service connection for non-producing hormones as entitlement to service connection for hypogonadotropic hypothyroidism.  Additionally, in these documents, the RO characterized the Veteran's claim for service connection for loss of body hair as entitlement to service connection for alopecia areata.  However, as will be discussed further below, the medical evidence of record reflects that the Veteran has a diagnosis of hypogonadotropic hypogonadism and does not have a diagnosis of alopecia areata.  As such, the Board has recharacterized the Veteran's claims for service connection for non-producing hormones and loss of body hair as listed on the title page.


FINDINGS OF FACT

1.  The most probative evidence of record does not support a finding that the Veteran has a disability manifest by abnormal weight loss resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by abnormal weight loss that is related to active military service or events therein.

2.  The most probative evidence of record does not support a finding that the Veteran has a disability manifest by hypertension resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by hypertension that is related to active military service or events therein.

3.  The most probative evidence of record does not support a finding that the Veteran has a disability manifest by hyperlipidia resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by hyperlipidia that is related to active military service or events therein.

4.  The most probative evidence of record does not support a finding that the Veteran has a disability manifest by fatigue resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by fatigue that is related to active military service or events therein.

5.  The most probative evidence of record does not support a finding that the Veteran has a disability manifest by fluid build-up in the ears resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by fluid build-up in the ears that is related to active military service or events therein.

6.  The most probative evidence of record does not support a finding that the Veteran has a disability manifest by headaches resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by headaches that is related to active military service or events therein.

7.  The most probative evidence of record does not support a finding that the Veteran has a disability manifest by bilateral hearing loss resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of a currently diagnosed bilateral hearing loss disability that is related to active military service or events therein.

8.  The most probative evidence of record does not support a finding that the Veteran has a disability manifest by joint pain resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by joint pain that is related to active military service or events therein.

9.  The most probative evidence of record does not support a finding that the Veteran has a disability manifest by loss of body hair resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by loss of body hair that is related to active military service or events therein.

10.  The most probative evidence of record does not support a finding that the Veteran has a disability manifest by muscle pain resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by muscle pain that is related to active military service or events therein.

11.  The most probative evidence of record does not support a finding that the Veteran has a disability manifest by hypogonadotropic hypogonadism resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by hypogonadotropic hypogonadism that is related to active military service or events therein.

12.  The most probative evidence of record does not support a finding that the Veteran has a disability manifest by sleep disturbances resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by sleep disturbances that is related to active military service or events therein.

13.  The most probative evidence of record does not support a finding that the Veteran has a disability manifest by vertigo resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by vertigo that is related to active military service or events therein.


CONCLUSIONS OF LAW

1.  The Veteran's claimed abnormal weight loss was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

2.  The Veteran's claimed hypertension was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2012).

3.  The Veteran's claimed hyperlipidia was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

4.  The Veteran's claimed fatigue was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

5.  The Veteran's claimed fluid build-up in the ears was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

6.  The Veteran's claimed headaches were not incurred in or aggravated by active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

7.  The Veteran's bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317, 3.385 (2012).

8.  The Veteran's claimed joint pain was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

9.  The Veteran's claimed loss of body hair was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

10.  The Veteran's claimed muscle pain was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

11.  The Veteran's claimed hypogonadotropic hypogonadism was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

12.  The Veteran's claimed sleep disturbances were not incurred in or aggravated by active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

13.  The Veteran's claimed vertigo was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA letters dated in June 2007 and February 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  In this case, a VA examination was originally scheduled for the Veteran in May 2008.  The Veteran failed to report to the examination.  In June 2008, the Veteran's spouse, C.M., has informed VA that the Veteran works shift work.  She indicated that they tried to contact VA to reschedule the examinations but had no success.  She asked to be informed if the Veteran still needed to be seen for examination.  Evidence of record shows that the RO contacted the Veteran both by mail and by phone contact in March 2012 to inform him that new examinations had been rescheduled for him in April 2012.  The Veteran failed to report to these examinations as well.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  As the RO scheduled the Veteran for VA examinations on two separate occasions, and the Veteran gave no reason for his failure to appear at the rescheduled examinations, the Board finds that VA has fulfilled its duty to assist.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Claims for Service Connection

A.  Law and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including hypertension, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, the Veteran's diagnosis of hypertension was not made in service or within one year of separation from service.  As such, service connection may not be granted on a presumptive basis. 

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the present case, the Veteran has contended that his claimed disabilities are a manifestation of an undiagnosed illness resulting from his service in the Persian Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he/she last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118 , which codified the presumption of service connection for manifestations of an undiagnosed illness.

In November 2001, VA issued an interim final rule which amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive period from December 2001 to December 2006.  This interim rule became effective November 9, 2001.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service- connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or other dermatological signs or symptoms" and "(3) Headache."  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period was extended to December 31, 2011.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

Effective December 29, 2011, VA amended 38 C.F.R. § 3.317.  Specifically, VA revised § 3.317(a)(1)(i) to extend the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2016.  76 Fed. Reg. 81834  (Dec. 29, 2011).

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2012); 76 Fed. Reg. 81834 (Dec. 29, 2011); see Neumann  v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez  v. Principi, 19 Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a) (2012).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2) (2012); Neumann, supra.  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

B.  Hypertension

At his January 1988 service entrance examination, the Veteran's blood pressure was 102/68.  A December 1988 service treatment record contains a blood pressure reading of 120/80.  In December 1989, the Veteran's blood pressure was noted to be 122/76.  At the Veteran's July 1991 separation examination, there were no noted abnormalities and his blood pressure was 116/72.  At that time, he also denied a history of high or low blood pressure.

Post-service, a private medical record from March 2001 contains a blood pressure reading of 142/92.  An April 2001 blood pressure reading was 120/90.  In June 2001, a private examiner recorded a blood pressure reading of 140/100 and gave the Veteran a diagnosis of hypertension.  Subsequent treatment records reflect ongoing treatment for hypertension.

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated hypertension to a compensable degree within one year of discharge from active duty.  As such, service connection for hypertension cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

Moreover, as the Veteran has been given a medical diagnosis of hypertension, service connection cannot be granted for the Veteran's complaints of high blood pressure as due to an undiagnosed illness.  As such, service connection for hypertension cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

Regarding an award of service connection for hypertension on a direct basis, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current hypertension was incurred in or otherwise related to his military service.  As reviewed above, the service treatment records are negative for elevated blood pressure readings or a diagnosis of hypertension.  As reflected in the evidence of record, the first elevated blood pressure reading of record was recorded in March 2001, and the Veteran first received a diagnosis of hypertension in June 2001-nearly ten years after he separated from active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Indeed, the Veteran himself has not claimed that he actually experienced hypertension while he was on active duty, and he has not claimed to have had a continuity of symptoms of hypertension dating from his active duty through the present.  None of the medical providers who have treated the Veteran for hypertension have given any indication of a relationship between his hypertension and his active duty service.  As there the preponderance of the evidence does not show that hypertension was incurred in service, a medical nexus between the presently diagnosed hypertension and the Veteran's service, or a continuity of hypertensive symptoms dating from the Veteran's active duty, service connection for hypertension cannot be granted on a direct basis.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C.  Hyperlipidia (Claimed as Cholesterol Problems) and Abnormal Weight Loss

The Veteran's January 1988 service entrance examination report and July 1991 service separation examination report reflect that he had a normal heart and vascular system.  The Veteran indicated on a July 1991 Report of Medical History that he did not experience any heart trouble or any recent loss of weight.

A private treatment record from March 2001 reflects that the Veteran had experienced a weight gain of 15 pounds over the previous six months.  His weight was noted to be 226 1/2 pounds.  Another private treatment record from March 2002 reflects that the Veteran had gained weight.

A private treatment record from September 2002 indicates that the Veteran had hyperlipidemia.  The examiner indicated that liver function tests were pending.  In November 2002, the Veteran's treatment provider asked him to start a low lipid diet and exercise regularly.

In July 2003, the Veteran told a private examiner that he had been dieting strictly.  In August 2004, the Veteran reported that he had lost approximately seven pounds.  A November 2004 follow-up record reflects that the Veteran had been unable to tolerate treatment with Niaspan, and his treatment provider indicated that he was to continue on a diet.  It was further noted by his treatment provider in May 2005 that the Veteran was not able to tolerate most lipid-lowering agents, and so he was not currently treating his hyperlipidemia.

Treatment records from November 2005 and March 2006 reflect that the Veteran had no unexplained weight changes.  His treatment provider noted in August 2006 that the Veteran had not lost any weight since his prior visit.

Additional treatment records reflect that the Veteran has had continuing treatment for high lipids.

As the Veteran has been given a medical diagnosis of hyperlipidia, service connection cannot be granted for the Veteran's complaints of high cholesterol as due to an undiagnosed illness.  Further, as reviewed above, the Veteran's treatment records from his private treatment provider suggest that the Veteran's focus on diet, exercise, and body weight are monitored and treated as part of his ongoing treatment for hyperlipidia.  As such, service connection for hyperlipidia, high cholesterol, and abnormal weight loss cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

Regarding an award of service connection for hyperlipidia, high cholesterol, and abnormal weight loss on a direct basis, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current claimed hyperlipidia, high cholesterol, and abnormal weight loss was incurred in or otherwise related to his military service.  As reviewed above, the service treatment records are negative for hyperlipidia, high cholesterol, or signs of abnormal weight loss.  As reflected in the evidence of record, the Veteran's private treatment provider has indicated on multiple occasions that the Veteran has no unexplained fluctuations in weight.  See treatment records from November 2005, March 2006.  Further, the Veteran first received a diagnosis of hyperlipidia in September 2002-nearly 11 years after he separated from active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Indeed, the Veteran himself has not claimed that he actually experienced hyperlipidia or abnormal weight loss while he was on active duty, and he has not claimed to have had a continuity of symptoms of hyperlipidia or abnormal weight loss dating from his active duty through the present.  None of the medical providers who have treated the Veteran for hyperlipidia have given any indication of a relationship between his hyperlipidia and weight and his active duty service.  As there the preponderance of the evidence does not show that hyperlipidia or weight fluctuations incurred in service, a medical nexus between the presently diagnosed hyperlipidia and the Veteran's service, or a continuity of symptoms of hyperlipidia and/or weight fluctuations dating from the Veteran's active duty, service connection for hyperlipidia, high cholesterol, and abnormal weight loss cannot be granted on a direct basis.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

D.  Fluid Build-Up in Ears

The Veteran's January 1988 service entrance examination report and July 1991 service separation examination report reflect that the Veteran had normal ears.  The Veteran indicated on a July 1991 Report of Medical History that he did not experience ear trouble.

Fluid build-up in the ears is not specifically listed as an objective signs of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  However, the Board recognizes that the list of signs in 38 C.F.R. § 3.317(b) is not exhaustive.

Here, the Veteran has complained of fluid build-up in his ears.  To the extent that he is claiming that he has experienced a feeling of fullness in his ears, he is both competent and credible.  However, these complaints have not been associated with objective signs or symptoms that are actually compensably disabling.  As noted, in order to award service connection under 38 C.F.R. § 3.317, the claimed manifestation of an undiagnosed illness must manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.

In this matter, the Board observes that while the Veteran has received ongoing private medical treatment for numerous other concerns, none of his treatment provider have recorded any objective signs of a disability manifest by fluid build-up in the ears.  As referenced above, the RO scheduled the Veteran for VA examination to assist in obtaining evidence of objective signs or symptoms, and the Veteran failed to report to the scheduled examination.

In short, the claimed fluid build-up is not shown to have manifested during service, and the Veteran's post-service complaints of fluid build-up of the ears have not been shown to have manifested to a compensable degree so as to warrant service connection as a manifestation of an undiagnosed illness.

Moreover, as for service connection on a direct basis, the preponderance of the evidence of record weighs against a finding that any current disability manifest by fluid build-up of the ears is related to disease or injury in active service.  As reviewed above, the private treatment records are negative for any signs or symptoms of fluid build-up of the ears, and the Veteran failed to report to his scheduled VA examination.  As such, the Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has an actual disability manifested by fluid build-up of the ears; therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, although the Veteran is competent to describe feeling fullness in his ears, he is not shown to have the medical expertise necessary to diagnose an actual disability manifest by fluid build-up in the ears.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by fluid build-up in the ears either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Headaches

The Veteran's January 1988 service entrance examination report and July 1991 service separation examination report reflect that he had a normal head. The Veteran indicated on a July 1991 Report of Medical History that he did not experience frequent or severe headaches.

A private treatment record from March 2001 reflects that the Veteran denied experiencing headaches.

Headaches are an objective sign of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  Here, the Veteran has complained of experiencing headaches.  To the extent that he is claiming that he has experienced pain in his head, he is both competent and credible.  However, his complaints of pain and aches in his head have not been associated with objective signs or symptoms that are compensably disabling.  As noted, in order to warrant service connection under 38 C.F.R. § 3.317, the claimed symptom must manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War

In this matter, the Board observes that while the Veteran has received ongoing private medical treatment for numerous other concerns, none of his treatment provider have recorded any objective signs of a disability manifest by headaches, nor does the lay or medical evidence contain any detailed information as to the frequency, severity, or duration of his headaches.  As referenced above, the RO scheduled the Veteran for VA examination to assist in obtaining evidence of objective signs or symptoms, and the Veteran failed to report to the scheduled examination.

In short, the Veteran's complaints of pain and aches in his head have not been accompanied by evidence of objective signs symptomatology of a compensable nature that would warrant a finding of undiagnosed illness.

Moreover, as for service connection on a direct basis, the preponderance of the evidence of record weighs against a finding that any current disability manifest by headaches is related to disease or injury in active service.  As reviewed above, the private treatment records are negative for any signs or symptoms of headaches, and the Veteran failed to report to his scheduled VA examination.  As such, the Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has an actual disability manifested by headaches; therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, although the Veteran is competent to describe feeling pain in his head, he is not shown to have the medical expertise necessary to diagnose an actual disability manifest by headaches, such as migraines or cluster headaches.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by headaches either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


F.  Hearing Loss

The Veteran's service treatment records reflect that his military occupational specialty was DG-9700 (infantry, gun crews, and seamanship specialist).  

The Veteran's January 1988 service entrance examination report reflects that he had normal ears.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
5

On audiological examination in July 1988, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
-5
-5
5
15

On audiological examination in January 1989, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
0
0
20
15

On audiological examination in March 1989, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
15
25

The Veteran's July 1991 service separation examination report reflects that he had normal ears.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
15
5
20
LEFT
0
0
0
20
20

The Veteran indicated on a July 1991 Report of Medical History that he did not experience hearing loss.

A private treatment record from March 2001 reflects that the Veteran denied having any hearing problems.

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated bilateral hearing loss to a compensable degree within one year of discharge from active duty.  As such, service connection for hypertension cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

The Board additionally notes that none of the pure tone thresholds as recorded by any of the examiners of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2012).  As such, the Veteran does not have a hearing loss disability in either ear for VA benefit purposes.  Without a diagnosis of a current hearing loss disability in either ear that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a bilateral hearing loss disability on a direct basis.  

In reaching this conclusion, the Board acknowledges that the Veteran is competent to report difficulty hearing.  However, he is not competent to state that his hearing pure tone thresholds or speech recognition scores arise to levels sufficient to warrant a disability for VA purposes.  Accordingly, the Board has placed greater probative value on the contemporaneous medical evidence that does not support a finding of a hearing loss disability for VA purposes.

Further, to whatever extent the Veteran may claim that his asserted bilateral hearing loss is a symptom of an undiagnosed illness, as his asserted hearing loss does not rise to levels sufficient to warrant a disability for VA purposes, they do not provide evidence of objective signs symptomatology of a compensable nature that could establish entitlement to service connection as a manifestation of an undiagnosed illness.  The Board again reiterates that the RO scheduled the Veteran for a VA examination which may have provided evidence favorable to his claim, and the Veteran failed to report to the scheduled examination.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a bilateral hearing loss disability either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

G.  Joint Pain and Muscle Pain

The Veteran's January 1988 service entrance examination report and July 1991 service separation examination report reflect that he had a normal musculoskeletal system.  The Veteran indicated on a July 1991 Report of Medical History that he did not experience swollen or painful joints, cramps, or lameness.

A private treatment record from March 2001 reflects that the Veteran experienced occasional knee pains.

Another private treatment record from February 2003 reflects that the Veteran had injured his back a week previously and experienced back pain.

Private treatment records from November 2005 and March 2006 indicate that the Veteran did not experience joint pain or muscular weakness.  In August 2008, his treatment provider indicated that the Veteran did not have any muscle aches or pains.

Joint pain and muscle pain are objective signs of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  Here, the Veteran has complained of experiencing joint and muscle pain.  To the extent that he is reporting observations that come to him through his senses, he is both competent and credible.  However, his complaints of pain have not been associated with limitation of motion or other objective signs or symptoms that are compensably disabling under potentially applicable rating criteria.  In this matter, the Board observes that while the Veteran has received ongoing private medical treatment for numerous other concerns, none of his treatment providers have recorded any chronic objective signs of a disability manifest by joint pain or muscle pain.  The evidence does not show, and the Veteran has not claimed, that he suffers from limitation of motion of any of his joints or muscles in any way.  As referenced above, the RO scheduled the Veteran for VA examination to assist in obtaining evidence of objective signs or symptoms, and the Veteran failed to report to the scheduled examination.

In short, the Veteran's complaints of joint and muscle pain and aches have not been accompanied by evidence of objective signs symptomatology of a compensable nature that would warrant a finding of undiagnosed illness.

Moreover, as for service connection on a direct basis, the preponderance of the evidence of record weighs against a finding that any current disability manifest by joint and muscle pains is related to disease or injury in active service.  As reviewed above, although there is a single complaint of knee pain (see treatment record from March 2001) and a single complaint of back pain (see treatment record from February 2003), these findings appear to be isolated and singular.  The private treatment records are negative for any signs or symptoms of chronic joint or muscle pain, and the Veteran failed to report to his scheduled VA examination.  As such, the Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has an actual disability manifested by joint pain and/or muscle pain; therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, although the Veteran is competent to describe feeling pain, he is not shown to have the medical expertise necessary to diagnose an actual disability manifest by joint pain or muscle pain.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by joint pain and/or muscle pain either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

H.  Hypogonadotropic Hypogonadism (Claimed as Non-Producing Hormones), Fatigue, and Loss of Body Hair

The Veteran's January 1988 service entrance examination report and July 1991 service separation examination report are negative for hormone trouble or fatigue.  The report reflects that the Veteran had normal skin.  The Veteran indicated on a July 1991 Report of Medical History that he did not experience thyroid trouble, skin disease, or fainting spells.

A private treatment record from March 2001 reflects that the Veteran had a normal thyroid gland and low testosterone levels.  The note documents that the Veteran denied any loss of body or pubic hair.  The examiner indicated that the Veteran had normal male hair distribution pattern over his chest, lower abdomen, and pubic area.  The examiner indicated that the Veteran had clinically mild hypogonadism as evidenced by a loss of libido; he further indicated that biochemical testing suggested that the Veteran had hypogonadotropic hypogonadism.  The examiner specified that the Veteran had no significant symptoms at that time.

An April 2001 private follow-up note indicates that the Veteran's only symptom of hypothyroidism remained poor libido.  The examiner wrote that the Veteran had hypogonadotropic hypogonadism.

In June 2001, a private examiner opined that the Veteran's most likely diagnosis was idiopathic hypogonadotropic hypogonadism, as an MRI excluded a nonfunctioning adenoma as the cause of his hypogonadism.  The examiner indicated that the Veteran was now symptomatic in that he felt he had no energy, had a poor libido, and had erectile dysfunction.  The examiner started the Veteran on testosterone injections.

A private treatment record from August 2001 contains the Veteran's report of continuing tiredness, easy fatigability, and low libido.  The examiner again assessed the Veteran with hypogonadotropic hypogonadism.  The Veteran reported to the same examiner in October 2001 that he had increased the frequency of his testosterone injections and was feeling better; he was more energetic and not as tired as he once was.  He again reported increased energy in January 2002, and his treatment provider remarked that the testosterone replacement appeared to be adequate.  In March 2002, the Veteran reported episodes of tiredness.

In May 2005, the Veteran told a treatment provider that he felt energetic.  A November 2005 treatment record reflects increasing fatigue.  The Veteran again reported fatigue in March 2006.

Subsequent treatment records reflect ongoing treatment for hypogonadotropic hypogonadism.

In the Veteran's August 2008 notice of disagreement, the Veteran's spouse commented that the Veteran had body hair missing all over his body.

As the Veteran has been given a medical diagnosis of hypogonadotropic hypogonadism, service connection cannot be granted for the Veteran's complaints of non-producing hormones as due to an undiagnosed illness.  Further, as reviewed above, the Veteran's treatment records from his private treatment provider suggest that the Veteran's fatigue and body hair are monitored and treated as part of his ongoing treatment for hypogonadotropic hypogonadism.  As such, service connection for hypogonadotropic hypogonadism, fatigue, and loss of body hair cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

Regarding an award of service connection for hypogonadotropic hypogonadism, fatigue, and loss of body hair on a direct basis, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current claimed hypogonadotropic hypogonadism, fatigue, and loss of body hair were incurred in or otherwise related to his military service.  As reviewed above, the service treatment records are negative for hypogonadotropic hypogonadism, fatigue, and loss of body hair.  As reflected in the evidence of record, the Veteran's private treatment provider objectively indicated in March 2001 that the Veteran had normal male pattern body hair.  Further, the Veteran first received a diagnosis of hypogonadotropic hypogonadism in March 2001, and fatigue was first noted in June 2001-nearly 10 years after he separated from active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Indeed, the Veteran himself has not claimed that he actually experienced hypogonadotropic hypogonadism, fatigue, or loss of body hair while he was on active duty, and he has not claimed to have had a continuity of symptoms of hypogonadotropic hypogonadism, fatigue, or loss of body hair dating from his active duty through the present.  None of the medical providers who have treated the Veteran for hypogonadotropic hypogonadism have given any indication of a relationship between his hypogonadotropic hypogonadism, fatigue, and claimed loss of body hair and his active duty service.  As there the preponderance of the evidence does not show that hypogonadotropic hypogonadism, fatigue, or loss of body hair incurred in service, a medical nexus between the presently diagnosed hypogonadism and the Veteran's service, or a continuity of symptoms of fatigue and/or loss of body hair dating from the Veteran's active duty, service connection for hypogonadotropic hypogonadism, fatigue, and loss of body hair cannot be granted on a direct basis.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Trouble Sleeping/Sleep Disturbances

The Veteran's January 1988 service entrance examination report and July 1991 service separation examination report are negative for sleep disturbances.  The Veteran indicated on a July 1991 Report of Medical History that he did not experience frequent trouble sleeping.

In November 2005, the Veteran told a private treatment provider that he experienced daytime somnolence, and he snored heavily.  A March 2006 follow-up note reflects that the Veteran failed to report to a sleep study.  His treatment provider noted in August 2006 that the Veteran had symptoms suggestive of sleep apnea, but he failed to report to a sleep study.

Sleep disturbances are objective signs of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  Here, the Veteran has complained of sleep disturbances.  To the extent that he is reporting observations that come to him through his senses, he is both competent and credible.  However, his complaints of sleep disturbances have not been associated with objective signs or symptoms that are compensably disabling, such as chronic respiratory failure, or need to use a CPAP machine.  In this matter, the Board observes that while the Veteran's private examiners have encouraged him to undergo a sleep study, he has chosen not to undergo the recommended diagnostic tests.  See private treatment records from March 2006 and August 2006.   Additionally, as referenced above, the RO scheduled the Veteran for VA examination to assist in obtaining evidence of objective signs or symptoms, and the Veteran failed to report to the scheduled examination.  The sleep study recommended by his private treatment providers, and the scheduled VA examination, could have provided evidence favorable to the Veteran's claim; however, the Veteran failed to report.

In short, the Veteran's complaints of sleep disturbances have not been accompanied by evidence of objective signs symptomatology of a compensable nature that would warrant a finding of undiagnosed illness.

Moreover, as for service connection on a direct basis, the preponderance of the evidence of record weighs against a finding that any current disability manifest by a sleep disturbance is related to disease or injury in active service.  As reviewed above, the service treatment records are negative for any signs, symptoms, or diagnoses of a sleep disturbance.  The private treatment records are negative for a diagnosis of a sleep disorder, and the Veteran failed to report to a sleep study and his scheduled VA examination.  As such, the Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has an actual disability manifested by a sleep disturbance; therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, although the Veteran is competent to describe feeling sleepy, he is not shown to have the medical expertise necessary to diagnose an actual disability manifest by a sleep disturbance.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by a sleep disturbance either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

J.  Vertigo

The Veteran's January 1988 service entrance examination report and July 1991 service separation examination report reflect that he had a normal neurologic system.  The Veteran indicated on a July 1991 Report of Medical History that he did not experience dizziness or fainting spells.

A private treatment record from March 2001 reflects that the Veteran denied experiencing loss of consciousness.

Private treatment records from November 2005 and March 2006 indicate that the Veteran did not experience nausea or loss of balance.

Vertigo is not specifically listed as an objective signs of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  However, the Board recognizes that the list of signs in 38 C.F.R. § 3.317(b) is not exhaustive.

Here, the Veteran has complained of vertigo.  To the extent that he is claiming that he has experienced a feeling of dizziness or nausea, he is both competent and credible.  However, these complaints have not been associated with objective signs or symptoms that are actually compensably disabling.  In this matter, the Board observes that while the Veteran has received ongoing private medical treatment for numerous other concerns, none of his treatment provider have recorded any objective signs of a disability manifest by vertigo.  As referenced above, the RO scheduled the Veteran for VA examination to assist in obtaining evidence of objective signs or symptoms, and the Veteran failed to report to the scheduled examination.

In short, the Veteran's complaints of vertigo have not been accompanied by evidence of objective signs symptomatology of a compensable nature that would warrant a finding of undiagnosed illness.

Moreover, as for service connection on a direct basis, the preponderance of the evidence of record weighs against a finding that any current disability manifest by vertigo is related to disease or injury in active service.  As reviewed above, the private treatment records are negative for any signs or symptoms of vertigo; in fact, treatment records from November 2005 and March 2006 indicate that the Veteran did not experience nausea or loss of balance.  Additionally, the Veteran failed to report to his scheduled VA examination.  As such, the Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has an actual disability manifested by vertigo; therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, although the Veteran is competent to describe dizziness and nausea, he is not shown to have the medical expertise necessary to diagnose an actual disability manifest by dizziness and nausea.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by vertigo either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).














	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for abnormal weight loss, to include as a result of an undiagnosed illness, is denied.

Entitlement to service connection for hypertension (claimed as high blood pressure), to include as a result of an undiagnosed illness, is denied.

Entitlement to service connection for hyperlipidia (claimed as cholesterol problems), to include as a result of an undiagnosed illness, is denied.

Entitlement to service connection for fatigue, to include as a result of an undiagnosed illness, is denied.

Entitlement to service connection for fluid build-up in the ears, to include as a result of an undiagnosed illness, is denied.

Entitlement to service connection for headaches, to include as a result of an undiagnosed illness, is denied.

Entitlement to service connection for a bilateral hearing loss disability, to include as a result of an undiagnosed illness, is denied.

Entitlement to service connection for joint pain, to include as a result of an undiagnosed illness, is denied.

Entitlement to service connection for loss of body hair, to include as a result of an undiagnosed illness, is denied.

Entitlement to service connection for muscle pain, to include as a result of an undiagnosed illness, is denied.

Entitlement to service connection for hypogonadotropic hypogonadism (claimed as non-producing hormones), to include as a result of an undiagnosed illness, is denied.

Entitlement to service connection for vertigo, to include as a result of an undiagnosed illness, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


